Citation Nr: 9921700	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  93-07 472	)	DATE
	)
	)


In connection with decisions of the Medical Administration 
Service of the Department of Veterans Affairs (VA) Medical 
Center in Minneapolis, Minnesota

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to payment or reimbursement by 
VA in connection with unauthorized medical services rendered 
the veteran from October 1984 to May 1986.

(The issues of entitlement to service connection for 
headaches, entitlement to an increased rating for malaria, 
and whether new and material evidence has been submitted to 
reopen claims for service connection for arthritis and 
psoriasis are the subject of a separate decision by the Board 
of Veterans' Appeals (Board)).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to June 
1950, and from October 1950 to October 1951.  

In October 1988, the Medical Administration Service (MAS) of 
the VA Medical Center in Minneapolis, Minnesota, denied the 
veteran's claim for payment or reimbursement by VA in 
connection with unauthorized medical services rendered him 
from October 1984 to May 1986.  Following the timely receipt 
of a Notice of Disagreement, a Statement of the Case was 
mailed to the veteran in November 1988; thereafter, a 
Substantive Appeal was not received within the following 
year.

This case is before the Board on appeal from a June 1990 
denial by the MAS of the veteran's attempt to reopen his 
claim for payment or reimbursement by VA in connection with 
unauthorized medical services rendered him from October 1984 
to May 1986.  The appeal was last before the Board in October 
1995, at which time it was remanded for further development 
which.  However, the development directed in the foregoing 
Board remand, owing to a consideration addressed in greater 
detail hereinbelow, remains unaccomplished. 

Thereafter, the appeal was returned to the Board.


REMAND

In its above-addressed October 1995 remand, the Board noted 
that the veteran's attempt to reopen his claim for payment or 
reimbursement by VA in connection with unauthorized medical 
services rendered him from October 1984 to May 1986 had not 
yet been adjudicated in accordance with Manio v. Derwinski, 1 
Vet. App. 140 (1991) and that, in addition, the veteran had 
never been provided notice of the applicable laws and 
regulations, promulgated in 38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991) and 38 C.F.R. § 3.156 (1998), bearing on finality 
and the requirement of new and material evidence to reopen 
prior final claims.  The Board is aware of a September 1994 
adjudication by MAS bearing on the veteran's present payment 
or reimbursement claim, as well as a Statement of the Case 
(SOC) mailed him in April 1995.  However, none of the 
documentation related to the two foregoing actions was in the 
file in October 1995 (and thus the Board then had no 
knowledge of the same) and, in any event, the September 1994 
MAS adjudication was not predicated on the submission of new 
and material evidence and, moreover, the April 1995 SOC 
contained none of the above-cited provisions bearing on 
finality and the requirements pertaining to the submission of 
new and material evidence.  Therefore, in order to ensure 
compliance with the veteran's right to due process, the Board 
is of the view that the veteran's above-captioned payment or 
reimbursement claim must be readjudicated, as specified 
below, before any necessary appellate determination might be 
made.  Further development to accomplish the same is, 
therefore, set forth below.

Accordingly, the case is REMANDED for the following:

1.  After undertaking any indicated 
preliminary action(s), the MAS should, in 
accordance with Manio, supra, 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to payment 
or reimbursement by VA in connection with 
unauthorized medical services rendered 
the veteran from October 1984 to May 
1986.  In rendering the foregoing 
readjudication, the MAS must determine 
the materiality of any newly submitted 
evidence in accordance with Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  

2.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
includes, in the event the veteran's 
reimbursement claim remains denied, the 
provisions of 38 U.S.C.A. §§ 5108, 
7105(c) and 38 C.F.R. § 3.156.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



